Exhibit 10.1
May 6, 2010
Christina A. Gold
Denver, CO
LETTER AGREEMENT
Dear Christina:
This Letter Agreement sets forth the terms agreed upon between (1) The Western
Union Company (the “Company”), (2) Western Union LLC and (3) you regarding your
services to and positions with the Company from the date hereof through
August 31, 2011.
1. You will continue to serve as the President and Chief Executive Officer of
the Company, under your current terms and conditions of employment, through
August 31, 2010.
2. Effective September 1, 2010, you will step down as President and Chief
Executive Officer and resign as a director of the Company and from all other
positions and titles with the Company and its affiliates, and your employment
will cease.
3. Upon the conclusion of your employment, you will be eligible for benefits
under the Company’s existing Severance/Change in Control Policy (Executive
Committee Level)(the “Policy”), subject to the terms and conditions of the
Policy, including the requirement that you sign our standard Agreement and
Release for senior executives, which includes restrictive covenants and a
comprehensive release of all claims; provided that the payment schedule set
forth in Section 10(a) of the Policy applicable to the cash severance benefits
payable to you under Section 7(a)(i) of the Policy (the “Cash Severance Pay”)
shall be revised so that, subject to the other applicable terms of the Policy,
$1,370,208.33 (representing the portion of the Cash Severance Pay which is
exempt from Section 409A of the Internal Revenue Code) of the Cash Severance Pay
shall be paid in a lump sum amount to you on the first paydate next following
the conclusion of your employment, and the remaining Cash Severance Pay shall be
paid in substantially equal installments consistent with the Policy and the
Corporation’s payroll practices beginning July 15, 2011 and shall be paid in
full no later than the end of your severance period under the Policy.
4. Effective September 1, 2010, you will enter into an agreement with the
Company pursuant to which, for the period September 1, 2010 through August 31,
2011, you will perform such services, as may be reasonably requested from
time-to-time by the Board of Directors of the Company or the Chief Executive
Officer of the Company.

 



--------------------------------------------------------------------------------



 



5. The post-employment restrictions contained in the Restrictive Covenant
Agreements provided to you in connection with your awards under the Company’s
2006 Long-Term Incentive Plan, shall be extended through August 31, 2013.
6. In consideration for the extension of the post-employment restrictions
described in Section 5 above and for the services to be performed by you,
referenced in Paragraph 4 above, on September 1, 2010 you shall vest in 63,238
(that is, 18/48ths, reflecting the completion of 18 months of the original
48-month vesting schedule) of the 168,635 restricted stock unit “career shares”
granted to you in February 2009. The remaining 105,397 (that is, 30/48ths) of
the “career shares” restricted stock units shall be forfeited.
7. During your continued “at will” employment with the Company (or an affiliate)
and thereafter, you agree to cooperate fully with the Company, its financial and
legal advisors, and/or government officials in any claims, investigations,
administrative proceedings, lawsuits, and other legal, internal or business
matters, as reasonably requested by the Company. The Company agrees to reimburse
you for the actual out-of-pocket expenses you incur as a result of your
complying with this Section 7.

         
Signed
       
 
 
 
Grover Wray    
 
  The Western Union Company    
 
       
Signed
       
 
 
 
Grover Wray    
 
  Western Union LLC    
 
       
Signed
       
 
 
 
Christina A. Gold    

 